Young § Young, LLP

ATTORNEYS AT LAW

863 ISLIP AVENUE
CENTRAL ISLIP, NEW YORK 11722-4816
PHONE - (631) 224-7500

-- RICHARD W. YOUNG FAX - (631) 224-9400 PATRICK F. YOUNG*
, ‘ WWW, YOUNGANDYOUNGESG.COM *also admitted in Florida
May 27, 2020
VIA ECE

Hon. Sandra J. Feuerstein
100 Federal Plaza
Central Islip, N.Y. 11722

Re: Jennifer Nin, et al. v. County of Suffolk, et al. :
Civil Action No. 19-CV-1546 (SJF) (AKT)

Dear Judge Feuerstein:

I write this letter in response to Arlene Zwilling’s latest letter filed earlier today. First, I did
provide opposition to defendant’s Motion to Dismiss the matter and I dispute that any documents
annexed thereto are “confidential”. Enclosed hereto is the non-movant, Plaintiffs’ opposition without
exhibits, that should have been filed by Ms. Zwilling as per Your Honor’s Individual Practice Rules.

Second, Ms. Zwilling is the movant of the motion and my reading of Your Honor’s Individual
Practice Rules makes it clear that the movant is responsible to undertake all steps necessary to file the
motion. See Hernandez v. La Cazuela de Mari Restaurant, Inc., 538 F. Supp. 2d 528 (E.D.N.Y. 2007).
Rather than dispute this, Ms. Zwilling implies that the non-movant is somehow responsible for this filing
when that could not be farther from the truth.

Third; there is no confidentiality issue. It is the defendant who seeks to have exhibits annexed
thereto classified as confidential, not the plaintiff. Ms. Zwilling neither filed a premotion letter, nor
sought to create a “motion and briefing schedule with [Plaintiffs] in accordance with | Your Honors]
bundling rule.” See Vicuna v. OP Schuman & Sons, Inc., 298 F. Supp. 3d 419 (E.D.N.Y,. 2017).
Nonetheless, Plaintiffs opposed Defendants’ filing of this motion, see Docket Entry 90, both
substantively and procedurally.

Fourth, Plaintiffs do not wish to generate billable hours regarding this matter, hours that the
defendant would then object to in a subsequent fee application.
May 27, 2020. Page 2

Fifth, my wife suffered under Coronavirus in April and there were no additional test kits to
ascertain if I had the disease. However, based upon my symptoms I was under N.Y.S. ordered
quarantine for several weeks along with my wife.

May 27, 2020
Page 2 of 2 -

_ Lastly, my office is closed. Due to the Coronavirus, I was forced to furlough all of my staff and
anything being undertaken is unduly laborious. The only matter that | am working on in my office is this
matter. To that end I have made every effort to schedule depositions, even remotely, and Ms. Zwilling
_ has raised numerous objections even to the court reporting service providing all of the equipment

necessary to proceed.

Indeed, as I return to my office to file this letter, [ must make the Court aware that I expended
thousands of dollars in purchasing the necessary equipment to conduct video depositions, consulted with
an experienced attorney who has handled multiple video depositions in federal civil rights matters,
employed court reporting services that could accommodate all of the Suffolk County Attorney’s Office
technological shortfalls together with having multiple parties present on a deposition only to be accused
of failing to comply with the rules of this Honorable Court.

Respectfully, please find enclosed what should have been provided pursuant to Your Honor’s
bundling rule without waiving Plaintiffs’ objections outlined in Docket Entry 90.

Should the Court have any questions or concerns, please do not hesitate to contact the
undersigned. We thank the Court for its kind consideration and attention to these matters.

Very t

 

Richard W.
(RWY 7633)
RWY:mmy/chm

CC: Suffolk County Attorney Dennis M. Brown
Attn: Arlene 8, Zwilling, Asst. County Attorney
Attorney for County of Suffolk
H. Lee Dennison Building
100 Veterans Memorial Highway
Hauppauge, N.Y. 11788
Case 2:19-cv-01546-SJF-AKT Document 94 Filed 05/27/20 Page 3 of 3 PagelD #: 644
May 27,2020 Page 3

~ William D> Wexler, Esq.
816 Deer Park Avenue
North Babylon, N.Y. 11703

Encl:. |
